Citation Nr: 0827210	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  03-13 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tongue and mouth cancer, claimed as due to exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which declined to reopen the veteran's 
previously denied claim.  In October 2004, the Board denied 
the claim.  The veteran filed a timely appeal with the Court 
of Appeals for Veterans Claims.  By order dated in March 
2006, the Court remanded the claim to the Board, in 
accordance with the terms of Joint Motion for Remand by the 
parties.  The Board remanded the claim in August 2006.

FINDINGS OF FACT

1.  Service connection for tongue and mouth cancer, claimed 
as due to exposure to herbicides, was denied by the RO in a 
rating decision dated in August 2000.  The veteran did not 
perfect an appeal of that decision.

2.  Evidence submitted since the August 2000 rating decision 
is new in that it has not been previously considered, but it 
is not material in that is does not relate to an 
unestablished fact necessary to substantiate the claim, nor 
raise a reasonable possibility of substantiating it.


CONCLUSIONS OF LAW

1.  The August 2000 RO rating decision is final.  38 U.S.C. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.160, 20.302, 20.1103 
(2000).

2.  New and material evidence has not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for tongue and mouth cancer; therefore, the claim 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in January and November 2003, and 
August 2006, the agency of original jurisdiction (AOJ) 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Together, these notices informed the veteran of information 
and evidence necessary to reopen his previously denied claim 
of service connection; information and evidence that VA would 
seek to provide; and information and evidence that the 
veteran was expected to provide.  Specifically, the January 
2003 notice informed the veteran that his claim had been 
denied previously because cancer of the tongue was not on the 
presumptive service connection list for diseases associated 
with exposure to herbicides.  The November 2003 notice 
informed him of the appropriate standard by which evidence is 
judged to determine whether it is new and material and 
therefore sufficient to reopen the claim.  It also informed 
him of the evidence necessary to substantiate his underlying 
direct service connection claim. 

The August 2006 notice more fully informed the veteran that 
his claim was denied because the evidence did not show that 
his tongue cancer was incurred or aggravated in service.  He 
was specifically informed that to reopen and substantiate the 
claim, he needed to submit the medical opinion by his VA 
physician to which he referred in his substantive appeal.   
He was also reminded of the applicable new and material 
evidence standard and provided the elements of presumptive 
service connection due to herbicide exposure.  Finally, the 
notice informed the veteran of information and evidence that 
governs the initial assignment of a disability evaluation and 
the regulations regarding the effective date of the 
establishment of service connection.  

Although these notices were delivered after the initial 
denial of the claim, the AOJ subsequently readjudicated the 
claim based on all the evidence in the April 2008 
supplemental statement of the case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the veteran was 
not precluded from participating effectively in the 
processing of his claim and the late notices did not affect 
the essential fairness of the decision.  

Regarding the duty to assist, in a claim to reopen, VA's 
responsibility extends to requesting evidence from any new 
source identified by the claimant, and if that evidence is 
then not new and material, the claim is not reopened, and 
VA's duties have been fulfilled.  To be clear, VA does not 
have a duty to provide the veteran a VA examination and/or an 
opinion if the claim is not reopened.  See 38 U.S.C. 
§ 5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) 
(2007).  As discussed above, in this case, the AOJ complied 
with VA's notification requirements and informed the veteran 
of the information and evidence needed to substantiate his 
claim.  All identified and available treatment records have 
been secured.  Notably, the veteran has not submitted the 
opinion for which his claim was remanded to the Board, and 
subsequently to the RO.  Since no new and material evidence 
has been submitted, an examination and an opinion are not 
required.  The duty to assist has been fulfilled.

New and Material Evidence

The veteran seeks service connection for tongue and mouth 
cancer, which he claims is due to exposure to Agent Orange, 
an herbicide, in service.  This claim was denied by rating 
decision in August 2000, because the disease was not one 
listed in the presumptive service connection regulation and 
there was no evidence of treatment for the disease in service 
or within one year of separation.  Although the veteran filed 
a notice of disagreement with the denial, and the AOJ issued 
a statement of the case, the veteran did not perfect his 
appeal with a VA Form 9 or equivalent.  As such, the August 
2000 rating decision became final.  38 U.S.C. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (2000).

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."
"New" evidence is existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).

Of record at the time of the original August 2000 denial were 
the veteran's service treatment records and unrelated post-
service VA outpatient clinical records, dated from April 1988 
to June 1988.  Since that time, the veteran has submitted VA 
in-patient records showing treatment for his tongue and mouth 
cancer, and outpatient clinical records showing on-going 
follow-up treatment for the same. 

While these records are new, in that they were not previously 
before the agency, they are not material to the claim.  In 
particular, none of the newly offered evidence suggests a 
link between the veteran's service and his tongue and mouth 
cancer.  Nor does the evidence suggest any link to exposure 
to herbicides.  Moreover, the records do not confirm the 
existence of a disability which may be presumed to be related 
to herbicide exposure.

The veteran asserted on his substantive appeal that although 
his type of cancer is not listed as a presumptive condition, 
he has no family history of cancer and therefore he felt it 
seemed strange that his cancer appeared after his exposure to 
Agent Orange and his return from Vietnam.  This, however, is 
not a sufficient medical opinion on which to reopen his 
claim.  

While it is true that in claims to reopen, medical evidence 
is presumed credible, a statement that is on its face beyond 
the competence of the witness, (that is, testimony on a 
subject about which the witness has no personal knowledge or 
expertise whatsoever), will not be presumed credible.  See 
Rucker v. Brown, 10 Vet. App. 67, 77 (1997).  Put another 
way, the credibility presumption does not extend to 
competency.  For example, in a claim such as this which was 
previously denied because of no nexus to service or to 
herbicide exposure, a veteran cannot meet the new and 
material evidence threshold by testifying that his current 
disability is medically related to his service or his 
exposure.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the veteran's assertion that his tongue 
cancer is related to herbicide exposure is afforded no 
probative weight in this determination, as there is no 
evidence that he has received specialized medical training 
and knowledge, making him competent to render such an 
opinion. 

In sum, the newly submitted evidence does not directly 
address the specified reasons for the earlier denial of 
service connection; nor does it directly address an 
unestablished fact that is necessary for the claim to be 
substantiated.  The new evidence does not raise a reasonable 
possibility of substantiating the veteran's claim since it 
does not suggest any link to service.  Accordingly, the 
veteran has not submitted evidence that is new and material, 
and the claim for service connection for cancer of the tongue 
and mouth, including as a result of exposure to herbicides, 
is not reopened.


ORDER

New and material evidence having not been received, the 
application to reopen the claim for service connection for 
cancer of the tongue and mouth is denied.



____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


